                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

ALICIA LAWSON,                             )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 2:18-00054-N
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Alicia Lawson brought this action under 42 U.S.C. §§ 405(g) and

1383(c)(3) seeking judicial review of a final decision of the Defendant Commissioner

of Social Security (“the Commissioner”) denying her applications for a period of

disability and disability insurance benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. § 401, et seq., and for supplemental security income (“SSI”)

under Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.             Upon

consideration of the parties’ briefs (Docs. 20, 21, 26) and those portions of the

administrative record (Docs. 14, 17-1) (hereinafter cited as “(R. [page number(s) in

lower-right corner of transcript])”) relevant to the issues raised, the Court finds that

the Commissioner’s final decision is due to be AFFIRMED under sentence four of §

405(g).1




1 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 29, 30). The parties jointly waived the
opportunity for oral argument. (See Docs. 28, 31).
                                 I.     Background

      Lawson filed an application for a period of disability and DIB with the Social

Security Administration (“SSA”) on February 8, 2013, and an application for SSI on

February 13, 2013. Both applications alleged disability beginning May 25, 2012.2

After her applications were initially denied, Lawson requested a hearing before an

Administrative Law Judge (“ALJ”) with the SSA’s Office of Disability Adjudication

and Review, which was held on September 29, 2014. On January 27, 2015, the ALJ

issued an unfavorable decision on Lawson’s applications, finding her not disabled

under the Social Security Act and thus not entitled to benefits. (See R. 110 – 127).

      Lawson sought review of the ALJ’s January 2015 unfavorable decision with

the Appeals Council for the Office of Disability Adjudication and Review. On June

28, 2016, the Appeals Council issued an order vacating that unfavorable decision

and remanding Lawson’s case to the ALJ with instructions to consider certain

evidence and issues. (See R. 132 – 135). A different ALJ was assigned to hear

Lawson’s case following remand from the Appeals Council. The second ALJ held a

hearing on October 19, 2016, and on March 1, 2017, issued a second unfavorable



2 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140 (1987). “For DIB claims, a claimant
is eligible for benefits where she demonstrates disability on or before the last date
for which she were insured. 42 U.S.C. § 423(a)(1)(A) (2005). For SSI claims, a
claimant becomes eligible in the first month where she is both disabled and has an
SSI application on file. 20 C.F.R. § 416.202–03 (2005).” Moore v. Barnhart, 405
F.3d 1208, 1211 (11th Cir. 2005) (per curiam).
decision on Lawson’s applications. (See R. 12 – 25).

      The Commissioner’s decision on Lawson’s applications became final when the

Appeals Council denied her request for review of the second unfavorable ALJ

decision on December 28, 2017. (R. 1 – 5). Lawson subsequently filed this action

under § 405(g) and § 1383(c)(3) for judicial review of the Commissioner’s final

decision. See 42 U.S.C. § 1383(c)(3) (“The final determination of the Commissioner

of Social Security after a hearing [for SSI benefits] shall be subject to judicial review

as provided in section 405(g) of this title to the same extent as the Commissioner’s

final determinations under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any

individual, after any final decision of the Commissioner of Social Security made

after a hearing to which he was a party, irrespective of the amount in controversy,

may obtain a review of such decision by a civil action commenced within sixty days

after the mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that

a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a
conclusion.” ’ ” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quoting Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir.

2004) (per curiam) (internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d

1436, 1439 (11th Cir. 1997))). However, the Court “ ‘may not decide the facts anew,

reweigh the evidence, or substitute our judgment for that of the [Commissioner].’ ”

Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004)

(alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983))). “ ‘Even if the evidence preponderates against the [Commissioner]’s

factual findings, [the Court] must affirm if the decision reached is supported by

substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990)).

       “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [The Court] must scrutinize the record as a whole to determine if the

decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).3 “In determining whether substantial evidence exists, [a



3     Nevertheless, “[m]aking district courts dig through volumes of documents
and transcripts would shift the burden of sifting from petitioners to the courts.
With a typically heavy caseload and always limited resources, a district court
court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986).

See also McCruter v. Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986) (“We are

constrained to conclude that the administrative agency here…reached the result

that it did by focusing upon one aspect of the evidence and ignoring other parts of

the record. In such circumstances we cannot properly find that the administrative



cannot be expected to do a petitioner’s work for him.” Chavez v. Sec'y Fla. Dep't of
Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings).
“[D]istrict court judges are not required to ferret out delectable facts buried in a
massive record,” id., and “ ‘[t]here is no burden upon the district court to distill
every potential argument that could be made based on the materials before it…’ ”
Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir. 2012) (per curiam)
(Fed. R. Civ. P. 56 motion for summary judgment) (quoting Resolution Trust Corp.
v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc)) (ellipsis added).
        Moreover, the Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs.,
26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals]
will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal).
decision is supported by substantial evidence. It is not enough to discover a piece of

evidence which supports that decision, but to disregard other contrary evidence.

The review must take into account and evaluate the record as a whole.”).

       However, the “substantial evidence” “standard of review applies only to

findings   of   fact.   No   similar   presumption     of   validity   attaches   to   the

[Commissioner]’s conclusions of law, including determination of the proper

standards to be applied in reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986) (quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679

F.2d 1387, 1389 (11th Cir. 1982) (“Our standard of review for appeals from the

administrative denials of Social Security benefits dictates that ‘(t)he findings of the

Secretary as to any fact, if supported by substantial evidence, shall be conclusive ....’

42 U.S.C.A. s 405(g) … As is plain from the statutory language, this deferential

standard of review is applicable only to findings of fact made by the Secretary, and

it is well established that no similar presumption of validity attaches to the

Secretary’s conclusions of law, including determination of the proper standards to

be applied in reviewing claims.” (some quotation marks omitted)).            This Court

“conduct[s] ‘an exacting examination’ of these factors.” Miles v. Chater, 84 F.3d

1397, 1400 (11th Cir. 1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990)). “‘The [Commissioner]’s failure to apply the correct law or to

provide the reviewing court with sufficient reasoning for determining that the

proper legal analysis has been conducted mandates reversal.’” Ingram, 496 F.3d at

1260   (quoting Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)).
Accord Keeton v. Dep't of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir.

1994).

         In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208,

1211 (11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo

the legal principles upon which the Commissioner's decision is based. Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).          However, we review the resulting

decision only to determine whether it is supported by substantial evidence.

Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”).

         Eligibility for DIB and SSI requires that the claimant be disabled. 42
         U.S.C. §§ 423(a)(1)(E), 1382(a)(1)-(2). A claimant is disabled if she is
         unable “to engage in any substantial gainful activity by reason of a
         medically determinable physical or mental impairment ... which has
         lasted or can be expected to last for a continuous period of not less than
         12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

Thornton v. Comm’r, Soc. Sec. Admin., 597 F. App’x 604, 609 (11th Cir. 2015) (per

curiam) (unpublished).4

          The Social Security Regulations outline a five-step, sequential
         evaluation process used to determine whether a claimant is disabled:
         (1) whether the claimant is currently engaged in substantial gainful
         activity; (2) whether the claimant has a severe impairment or
         combination of impairments; (3) whether the impairment meets or
         equals the severity of the specified impairments in the Listing of
         Impairments; (4) based on a residual functional capacity (“RFC”)


4In this Circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
      assessment, whether the claimant can perform any of his or her past
      relevant work despite the impairment; and (5) whether there are
      significant numbers of jobs in the national economy that the claimant
      can perform given the claimant's RFC, age, education, and work
      experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).5

      “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)).    “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national


5 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985).     Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts.   In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      When the ALJ denies benefits and the Appeals Council denies review of that

decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the
ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Lawson met the applicable insured

status requirements through March 31, 2017, and that she had not engaged in

substantial gainful activity since May 25, 2012, the alleged disability onset date.

(R. 17). At Step Two, the ALJ determined that Lawson had the following severe

impairments: a bipolar disorder, and obesity. (R. 17 – 18). At Step Three, the ALJ

found that Lawson did not have an impairment or combination of impairments that

met or equaled the severity of one of the specified impairments in the relevant

Listing of Impairments. (R. 18 – 20).

      At Step Four,

      the ALJ must assess: (1) the claimant's residual functional capacity
      (“RFC”); and (2) the claimant's ability to return to her past relevant
      work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
      regulations define RFC as that which an individual is still able to do
      despite the limitations caused by his or her impairments. 20 C.F.R. §
      404.1545(a). Moreover, the ALJ will “assess and make a finding about
      [the claimant's] residual functional capacity based on all the relevant
      medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
      Furthermore, the RFC determination is used both to determine
      whether the claimant: (1) can return to her past relevant work under
      the fourth step; and (2) can adjust to other work under the fifth
      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
       medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
       is, the ALJ must determine if the claimant is limited to a particular
       work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
       claimant’s RFC and determines that the claimant cannot return to her
       prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

       The ALJ determined that Lawson had the RFC “to perform a full range of

work at all exertional levels[6] but with the following nonexertional limitations: no

climbing of ladders, ropes or scaffolds, no working at unprotected heights or around

hazardous machinery, only unskilled work with few workplace changes and no

assembly line production requirements, no direct interaction with the general

public, and work that can be around coworkers throughout the day but with only

occasional interaction with coworkers.” (R. 20 – 23).

       Based on this RFC and the testimony of a vocational expert, the ALJ

determined that Lawson was unable to perform any past relevant work. (R. 23). At

Step Five, based on additional testimony from the vocational expert, the ALJ found

that there exist a significant number of jobs in the national economy that Lawson

could perform given her RFC, age, education, and work experience. (R. 23 - 24).

Thus, the ALJ found that Lawson was not disabled under the Social Security Act.

(R. 24 - 25).




6 “To determine the physical exertion requirements of different types of employment
in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4.
See also 20 C.F.R. §§ 404.1567, 416.967.
                                    IV.    Analysis

      Lawson’s overall argument is that the ALJ did not give appropriate

consideration to the effect of her bipolar disorder on her ability to work.          The

undersigned is not persuaded.

      First, the ALJ gave adequate consideration to evidence of Lawson’s three

manic/psychotic episodes resulting in hospitalization. Lawson claims these episodes

show that she does not have “the ability to maintain mentally or emotionally…”

(Doc. 21 at 9).     The ALJ, however, noted that each of those episodes was

precipitated by a period where Lawson was not compliant with her medication

regimen.     The ALJ also found that, “[f]rom the records of [Lawson]’s

hospitalizations,…after a short hospitalization and compliance with treatment,

[Lawson] is capable of returning to functioning in a manner consistent with” the

RFC. (R. 23). See Dawkins v. Bowen, 848 F.2d 1211, 1213 (11th Cir. 1988) (“The

regulations provide that refusal to follow prescribed medical treatment without a

good reason will preclude a finding of disability. See 20 C.F.R. § 416.930(b). A

medical condition that can reasonably be remedied either by surgery, treatment, or

medication is not disabling.       This finding must be supported by substantial

evidence.” (quotation and some citations omitted)).

      Lawson disputes the ALJ’s finding that non-compliance with her medication

was to blame for her episodes, claiming that “at the time of [her] manic break in

October 2014, she was in regular treatment and appeared during examinations to

be doing well[,]” and that “[t]he stress of [a recent job] interview itself was sufficient
to cause a break.” (Doc. 21 at 7 (citing R. 366 – 390)). However, the undersigned

agrees with the Commissioner that this is an inaccurate representation of the

evidence. Lawson’s treating psychiatrist, Dr. John Dorsey, wrote in a brief note

dated October 8, 2014, that Lawson had undergone an “episode manic with

psychotic features approximately two months ago when the patient was scheduled

to go for interview for a job.” (R. 366, duplicated at R. 384). Per Dr. Dorsey, Lawson

“missed the interview and later showed up in [his] office presenting with significant

manic symptoms and psychotic symptoms.” (R. 366).

      Thus, the Commissioner is correct that “there was no documented

exacerbation   in   October   2014”   and   that   the   episode   instead   happened

approximately two months prior, in August 2014. (See Doc. 26 at 8 – 9). The ALJ

expressly discussed Lawson’s August 2014 “episode of decompensation” and

resulting “partial hospitalization” from August 22 through September 3, 2014,

noting that Lawson’s “pharmacy records suggest that she had only recently

resumed taking her medications.” (R. 22). The ALJ further discussed evidence of

Lawson’s medication non-compliance prior to the August 2014 episode as follows:

      On July 14, 2014, Dr. Dorsey noted the claimant was doing “pretty
      well” although he was skeptical that she was taking her medication as
      prescribed (2 mg of Risperdal twice a day). The mental status
      examination was normal (Exhibit 11F). Frank’s Pharmacy records
      show that the claimant had filled prescriptions for Risperdal
      (Risperidone) 60 2 mg tablets on August 9, 2013, 60 2 mg tablets on
      October 5, 2013, and not again until July 14, 2014, the date on which
      she saw Dr. Dorsey (Exhibit 10F). Although the claimant told Dr.
      Dorsey that she had obtained her medication from another pharmacy,
      CVS, there is only evidence that she filled a prescription for 30
      Risperidone tablets at CVS, on July 16, 2013 (Exhibit 9F), and prior to
      that, 28 tablets on May 28, 2012, 28 tablets on July 7, 2012, and 60
      tablets on August 2, 2012 (Exhibit 4F). Thus, the record shows she is
      not medically complaint [sic].

(R. 21). The ALJ also noted that, after the August 2014 partial hospitalization,

there was “no evidence of any treatment from September 2014 until January

2016[,]” when Lawson was again hospitalized, admitting that “she was non-

compliant with her medications from ‘some time’…”         (R. 22).   Reviewing the

administrative record, the undersigned concludes that substantial evidence

supports the ALJ’s conclusion that Lawson’s mental episodes were adequately

managed by compliance with her medication regimen.

      Second, the ALJ properly gave less than substantial or considerable weight to

the medical opinion of treating physician Dr. Dorsey. In his October 8, 2014 note,

after describing Lawson’s August 2014 episode, Dr. Dorsey also offered the following

opinion: “Though Ms. Lawson can do moderately well for periods from a functional

standpoint, I believe that her propensity for a manic break and psychotic break,

especially under periods of pressure and stress significantly limited her ability to

maintain regular full-time employment.” (R. 366). The ALJ gave that opinion only

“partial weight,” noting:

      Most recently,…the claimant has demonstrated an ability to manage
      her psychologically-based symptoms by complying with prescribed
      treatment…As noted above, the claimant was doing well in January
      and July 2014. She had an episode of decompensation in August 2014,
      and pharmacy records suggest that she had only recently resumed
      taking her medications. There is no evidence of any treatment from
      September 2014 until January 2016; the claimant testified that she did
      not seek any treatment in 2015. Thus, there is no evidence that this
      inability to tolerate normal stress lasted for a period of 12 continuous
      months.

(R. 19, 22). “The opinion of a treating physician…‘must be given substantial or

considerable weight unless “good cause” is shown to the contrary.’ ” Phillips, 357

F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). Here, the ALJ found “good cause”

to only give partial weight to Dr. Dorsey’s October 8, 2014 opinion because it was

not bolstered by the record evidence indicating that her manic and psychotic

“breaks” resulted from non-compliance with her medications. See id. ( “ ‘good cause’

exists when[, inter alia,] the…treating physician's opinion was not bolstered by the

evidence…”).7 Substantial evidence supports that “good cause.” See Horowitz v.

Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir. 2017) (per curiam)

(unpublished) (“[I]f an ALJ articulates specific reasons for declining to give the

opinion of a treating physician controlling weight, and those reasons are supported

by substantial evidence, there is no reversible error.” (citing Moore, 405 F.3d at

1212)); Huigens v. Soc. Sec. Admin., Comm'r, 718 F. App'x 841, 844 (11th Cir. 2017)

(per curiam) (unpublished) (same).8



7Recently, the SSA substantially revised the regulations governing how it considers
medical opinions. However, those revisions apply only to claims filed on or after
March 27, 2017, and are therefore inapplicable to Lawson’s subject applications.
See 20 C.F.R. §§ 404.1520c, 416.920c.

8     Lawson also complains that the ALJ failed to “address the issue of
interaction with supervisors; the ability to maintain attention and concentration for
extended periods; the ability to perform activities within a schedule, maintain
regular attendance, and be punctual within customary tolerances; the ability to
complete a normal workday and workweek; the ability to perform at a consistent
pace; or the ability to accept instructions and respond appropriately to criticism
from supervisors” at Step Four. (Doc. 21 at 7). However, it is reasonable to infer
      Because Lawson has failed to show reversible error, the Commissioner’s final

decision denying Lawson benefits is due to be AFFIRMED.

                                 V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Lawson’s February 8, 2013 application for a

period of disability and DIB, and her February 13, 2013 application for SSI, is

AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 27th day of February 2019.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE



that, by not including those limitations in the RFC, the ALJ found that Lawson’s
ability to perform those tasks was not impaired, and Lawson cites no authority
indicating an ALJ must mechanically discuss and discard every possible limitation
in a decision.
       Lawson also claims that “[t]he ALJ herself found Ms. Lawson unable to
maintain independent functioning[,]” based on the following passage from the ALJ’s
decision: “On July 22, 2013, Dr. Dorsey noted that the claimant had been living
with her brother and mother but was considering moving away with her boyfriend.
He noted that she was applying for employment (Exhibit 8F). This is indicative of
inability to function outside a highly structured setting and to adapt to changes in
the environment or to demands that are not already part of her daily life. Do not
mighty [sic]…” (R. 19). Given that the purported finding of an “inability to
function” is inconsistent with both the evidence discussed prior to that statement,
and the context in which it was made – specifically, in finding that Lawson did not
meet the “paragraph C” criteria for mental impairments at Step Three (see R. 19) –
it is apparent that “indicative of inability to function” is a typographical error that
should have read “indicative of an ability to function.” Lawson’s reliance on that
passage in claiming that the ALJ’s decision is internally inconsistent is therefore
misplaced.
